DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Double Patenting rejection has been withdrawn as a result of a Terminal Disclaimer filed 04/07/2021 and approved 04/08/2021.
Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of a new rejection. See below to see how the Qi reference teachings training using backpropagation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. US 2006/0235689 in view of Qi et al. US 2011/0270604 further in view of Mnih et al. US 2015/0095017.
	Regarding claims 1, 8, and 15, Sugihara teaches “a computer-implemented method comprising: receiving, by a question answering (QA) system, an input question asked by a user” ([0058] “The question input unit 201 is input to a question sentence (input question) from a client through the network 100”), “wherein the QA system is a computer system configured to answer input questions utilizing a plurality of source documents” ([0048] “The answers to the questions are acquired from the Web pages provided by the Web page providing servers 102A to 102N, document data stored in the databases 103a to 103n, and the like. The Web pages provided by the Web page providing servers 102A to 102N and the data stored in the databases 103a to 103n are the data to be searched and are called a corpus or information sources, knowledge sources, etc.”);
“in response to determining that the source document is relevant to answering the input question, generating, by the QA system, an answer to the input question utilizing the source document” ([0134] “The answer output unit 208 outputs the answer candidates (secondary answer candidates) finally determined by the answer selection unit 207 to the client”)
	Sugihara does not explicitly teach the remaining limitations. Mnih teaches “generating, by the QA system, a plurality of vectors including a first vector representation of a term in the input question and a second vector representation of a term in a source document of the plurality of source documents” (Mnih [0029] “a word corpus consisting of a very large sample of word sequences, typically natural language phrases and sentences. The trained neural language model 11 can be used to generate a word representation vector, representing the learned associations between an input word and all other words in the training data 13”),
“providing, by the QA system, each dimension of each of the first vector representation and the second vector representation as input into a respective input node of an artificial neural network” (Mnih fig. 5 and [0058]-[0059] “The neural language model in this example includes: [0059] an input layer 53, comprising a plurality of groups 55 of input layer nodes, each group 55 of nodes receiving respective values of the representation of an input word (target word, w.sup.0 . . . w.sup.j, and context words, h.sub.n.sup.0 . . . h.sub.n.sup.j of the sample, where j is the number of elements in the word vector representation);”), 
“determining, by the QA system, whether the source document is relevant to answering the input question based, at least in part, on: (i) an output generated by the artificial neural network based on the provided input, and (ii) additional outputs generated by the artificial neural network based on additional inputs” (Mnih [0061] “an output node 59 coupled to the plurality of nodes of the hidden layer 57, and outputting a calculated probability value indicative of the likelihood that the input target word is associated with the input context words of the sample”),
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sugihara with that of Mnih since “What is desired is a more robust neural probabilistic language model for representing word associations that can be trained and applied more efficiently, particularly to the problem of resolving analogy-based, unconditional, word similarity queries.” Mnih [0006] of which the reference solves and thus one would be motivated to combine the teachings.
Both do not explicitly teach the remaining limitations. Qi however teaches “wherein the artificial neural network is trained using backpropagation to identity pairs of vector dimensions that are similar and pairs of vector dimensions that are not similar” ([0073] “The word embeddings and parameters of the subsequent NN layers are all automatically trained by backpropagation. The model is trained with a ranking-type cost”)
“wherein the first vector representation and the second vector representation are generated by combining respective pluralities of dimensions for the first vector representation and the second vector representation to form multi-dimension vectors” (Qi [0054] “embodiments of the system use a word embedding method learning to map every word in the dictionary into a d-dimensional real value vector. Words with similar meanings are mapped into points that are closer in the new d-dim space (with respect to Euclidean distance). Similarly words with different semantic meanings are represented with points locating far away from each other in the d-dim space”); 
“the additional inputs including respective dimensions of respective vector representations for respective input question terms and source document terms corresponding to each possible remaining combination of one input question term and one source document term” (Qi [0054] “embodiments of the system use a word embedding method learning to map every word in the dictionary into a d-dimensional real value vector. Words with similar meanings are mapped into points that are closer in the new d-dim space (with respect to Euclidean distance). Similarly words with different semantic meanings are represented with points locating far away from each other in the d-dim space”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sugihara and Mnih with that of Qi since “Thus, a 50-dimension vector of real values is learned for each word (i.e., graph vertex) in the embedding space (represented by the "lookup table" layer. Such embedding representation offers enriched semantic information of words in a context-sensitive way (as discussed below and shown in FIG. 7).” Qi [0055].
Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1 and are thus subject to the same rejection. The difference in embodiments are taught by Sugihara, a computer program product comprising a computer readable storage medium ([0032] “According to a third aspect of the invention, a computer program is stored in a recording medium”) and a system/processor/memory (fig. 8).
Regarding claims 2, 9, and 16, the Sugihara, Mnih, and Qi references have been addressed above. Mnih further teaches “further comprising training, by the QA system, the artificial neural network, wherein training the artificial neural network comprises: (i) providing, at respective input nodes of an input layer of the artificial neural network, vector dimensions of a set of ground truth vector representations corresponding to ground truth question/answer pairs” (Mnih figure 6 shows the inputs),
Qi further teaches “(ii) providing, at a first output node of an output layer of the artificial neural network, the pairs of vector dimensions of the set of ground truth vector representations that are similar” ([0074] “where S is the set of possible local windows of text, D is the vocabulary of words, and f(.cndot.) represents the output of NN architecture and s.sup.w is a text window where the middle word has been replaced by a random word w (negative window as mentioned above). These learned embeddings give good representations of words where we take advantage of the complete context of a word (before and after) to predict its relevance. The training is handled with stochastic gradient descent which samples the cost online w.r.t. (s, w).”), “(iii) providing, at a second output node of the output layer of the artificial neural network, the pairs of vector dimensions of the set of ground truth vector representations that are not similar” (previous citation), and “(iv) training the artificial neural network using backpropagation” ([0073] “The word embeddings and parameters of the subsequent NN layers are all automatically trained by backpropagation”)
Regarding claims 3, 10, and 17, the Sugihara, Mnih, and Qi references have been addressed above. Qi further teaches “wherein the determining of whether the source document is relevant to answering the input question is further based, in part, on one or more unsupervised learning methods” (Qi [0064] “two unsupervised models capture contextual (local or global) semantic similarities between words from a large unannotated corpus”)
Regarding claims 4, 11, and 18, the Sugihara, Mnih, and Qi references have been addressed above. Qi further teaches “wherein the one or more unsupervised learning methods include comparing the first vector representation and the second vector representation using a similarity function” (Qi [0077] “where f(.cndot.) represents a similarity measure on the document representation g(.cndot.). f(.cndot.) is chosen as the cosine similarity in our experiments”)
Regarding claims 5 and 12, the Sugihara, Mnih, and Qi references have been addressed above. Qi further teaches “wherein the similarity function is at least one of a cosine similarity function and a Euclidean distance function” (Qi previous citation and [0054] “Words with similar meanings are mapped into points that are closer in the new d-dim space (with respect to Euclidean distance).”).  
Regarding claims 7, 4, and 20, the Sugihara, Mnih, and Qi references have been addressed above. Sugihara further teaches “further comprising providing, by the QA system, the answer to the user” ([0134] “The answer output unit 208 outputs the answer candidates (secondary answer candidates) finally determined by the answer selection unit 207 to the client”)
Regarding claim 21, the Sugihara, Mnih, and Qi references have been addressed above. Mnih further teaches “wherein the artificial neural network is further trained to determine probabilities that pairs of vector dimensions are similar and probabilities that pairs of vector dimensions are not similar” ([0013] “The neural language model may be configured to receive a representation of the target word and representations of the plurality of context words of an input sample, and to output a probability value indicative of the likelihood that the target word is associated with the context words.”)
Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. US 2006/0235689 in view of Qi et al. US 2011/0270604 further in view of Mnih et al. US 2015/0095017 and Burstein et al. US 2005/0095017.
Regarding claims 6, 13, and 19, the Sugihara, Mnih, and Qi references have been addressed above. They do not explicitly teach the claim limitations. Burstein however teaches “wherein the respective pluralities of dimensions for the first vector representation and the second vector representation are determined using dimensionality reduction on a word co-occurrence matrix” (Burstein [0011] “In LSA, the rows (and the columns) of the frequency matrix can be interpreted as multi -dimensional context vectors where the elements are normalized frequency counts and the dimensionality is the number of contexts in the text data. Thus, the representations are local. The inherent problem with using local representations in natural language processing is that the size, or dimensionality, of the representations grows with the size of the data. This means that the model does not scale and that the co-occurrence matrix can become computationally intractable as the vocabulary and the document collection grow. In contrast, reducing the dimensionality of the matrix can make the method computationally feasible”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sugihara, Qi, and Mnih with that of Burstein since a combination of known methods would yield predictable results that is, it is known in the art ot reduce dimensionality of a co-occurrence matrix and thus this would operate normally and predictably.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124